  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )       CRIMINAL ACTION NO.
        v.                               )         2:18cr283-MHT
                                         )              (WO)
ALICIA CHARELLE RILEY                    )

                              OPINION AND ORDER

    This          case   is   before     the   court     on    an    unopposed

motion       to     continue       orally    made   on    the       record   by

defendant Alicia Charelle Riley on October 29, 2018.

For the reasons set forth below, the court finds that

jury selection and trial, now set for November 5, 2018,

should be continued pursuant to 18 U.S.C. § 3161(h)(7).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is       limited     by   the   requirements         of    the   Speedy

Trial Act, 18 U.S.C. § 3161.                 The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”       §     3161(h)(7)(A).          In   granting    such      a

continuance,       the   court   may   consider,         among     other

factors, whether the failure to grant the continuance

“would be likely to . . . result in a miscarriage of

justice,”   § 3161(h)(7)(B)(i),        or    “would   deny       counsel

for the defendant or the attorney for the Government

the     reasonable       time    necessary         for      effective

preparation, taking into account the exercise of due

diligence.”       § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Riley in a speedy trial.

Riley will receive a mental-competency and possibly an

                                 2
insanity     evaluation     by    the     BOP,   which   will     require

additional    time.        The    court    will,   in    turn,    require

further time to consider the parties’ responses to the

evaluations and determine how to proceed.                 A November 5

trial date will not provide sufficient time for all of

this to occur.

      In   light    of   Riley’s    BOP    evaluations,      the    court

concludes    that    a   continuance       is    warranted   to    enable

Riley to prepare effectively for trial.                  Moreover, the

Act   also   excludes      from    the    70-day   period    any    delay

resulting    from    her    mental-competency        evaluation.      See

§ 3161(h)(1)(A).

                                   ***

      Accordingly, it is ORDERED as follows:

      (1) Defendant Alicia Charelle Riley’s oral motion

           to continue (doc. no. 93) is granted.




                                    3
    (2)    The    jury   selection      and   trial   for   defendant

Riley,    now    set   for   November    5,   2018,   are   continued

generally.

    DONE, this the 29th day of October, 2018.

                                    /s/ Myron H. Thompson____
                                 UNITED STATES DISTRICT JUDGE




                                  4
